Citation Nr: 1431557	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-15 223A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 30 VA educational benefits in the amount of $2,576.93.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from June 1987 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision by the Debt Management Center in Fort Snelling, Minnesota.   

A review of the Veteran's Virtual VA file shows that by action dated in January 2014, his request for waiver of his education indebtedness in the amount of $2,576.93 was denied.  In June 2014, the Board received from the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals), wherein he indicated his desire to appeal all issues listed on the statement of the case (SOC).  (The VA Form 9 was initially received by the VA Regional Office in Lincoln, Nebraska, on May 6, 2014.)  Attached to the VA Form 9 is a copy of a March 2014 SOC addressing the issue set forth on the title page of this decision.  The SOC noted that a notice of disagreement (NOD) as to the January 2014 decision was received the following month.  Given this timeline, the Board finds that it may properly exercise jurisdiction over the current matter.  See 38 C.F.R. § 20.200 (2013) (providing that an appeal consists of a timely filed NOD in writing and, after the issuance of a SOC has been furnished, a timely filed substantive appeal).  On the VA Form 9, the Veteran indicated his desire to testify at a videoconference hearing before a Veterans Law Judge.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  In light of the above, the instant matter must be remanded to afford him the opportunity to be scheduled for and to prepare for his hearing.  See 38 C.F.R. § 20.700(e).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for videoconference hearing before a member of the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing.  He should be instructed that the issue to be addressed at the hearing is limited to the one listed on the title page above.  (Issues about which he testified before the undersigned in 2011 are addressed in a separate Board decision.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

